       Case 1:19-cv-01025-SOH Document 3           Filed 05/31/19 Page 1 of 8 PageID #: 3




1

2
                       UNITED STATES DISTRICT COURT
3
                       WESTERN DISTRICT OF ARKANSAS
4

5
     JEFFREY SMELSER,
6
                                                   Case No.: 1:19-cv-01025-SOH
                 Plaintiffs,
7          vs.
8
                                                   COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL
9    DISCOVER BANK,                                  1. Telephone Consumer
10
                                                        Protection Act, 47 U.S.C. § 227
                 Defendant.                             et seq.
11
                                                     2. Intrusion Upon Seclusion

12
                                                        (Unlawful Debt Collection
                                                        Practices)
13

14

15               COMPLAINT AND DEMAND FOR JURY TRIAL

16         Plaintiff, Jeffrey Smelser (“Plaintiff”), by and through his attorney, alleges

17   the following against Defendant Discover, Bank (“Discover”):

18

19                                  INTRODUCTION

20      1. Count I of Plaintiffs Complaint is based upon the Telephone Consumer

21         Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute

22         that broadly regulates the use of automated telephone equipment. Among

23         other things, the TCPA prohibits certain unsolicited marketing calls,

24         restricts the use of automatic dialers or prerecorded messages, and

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -1-
     Case 1:19-cv-01025-SOH Document 3            Filed 05/31/19 Page 2 of 8 PageID #: 4




1       delegates rulemaking authority to the Federal Communications
2       Commission (“FCC”).
3    2. Count II of Plaintiffs Complaint is based upon Invasion of Privacy –

4       Intrusion upon Seclusion, as derived from § 652B of the Restatement
5       (Second) of Torts which prohibits an intentional intrusion upon the
6       solitude or seclusion of another.
7

8                           JURISDICTION AND VENUE
9    3. Jurisdiction of the court arises under 28 U.S.C. § 1331, 28 U.S. C. § 1332

10
        and 47 U.S.C. § 227.

11
     4. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part

12
        of the events or omissions giving rise to the claim occurred in this District.

13
     5. Because Defendant transacts business here, personal jurisdiction is

14
        established.

15

16
                                     PARTIES

17
     6. Plaintiff is a natural person residing in Waldo, Columbia County,

18
        Arkansas.

19
     7. Defendant is a financial institution with its principal place of business

20
        located at 2500 Lake Cook Road, Riverwoods, Illinois 60015 and it can be

21
        served through its registered agent The Corporation Company at 124 West

22
        Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201-3736.

23
     8. Defendant acted through its agents, employees, officers, members,

24
        directors, heirs, successors, assigns, principals, trustees, sureties,

25
        subrogees, representatives, and insurers.



                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -2-
     Case 1:19-cv-01025-SOH Document 3         Filed 05/31/19 Page 3 of 8 PageID #: 5




1                          FACTUAL ALLEGATIONS
2    9. In or around November of 2018, Defendant began placing phone calls to

3       Plaintiff’s cellular phone number, ending in 5344, to collect an alleged
4       debt.
5    10. The calls mainly originated from (385) 261-7178, (480) 550-3296, (480)

6       550-3203, (480) 550-3280, (614) 758-2322, (614) 758-2356, (801) 619-
7       2532, (614) 758-2394 and (614) 758-2391.
8    11. Upon information and belief these numbers are owned or operated by

9       Defendant.
10   12. On or around November 15, 2018, at approximately 4:25 p.m., Plaintiff

11      answered a collection call from Defendant, from telephone number (801)
12      619-2532; Plaintiff heard a pause before the collection agent began to
13      speak, indicating the use of an automated telephone dialing system.
14   13. Defendant informed Plaintiff that it was attempting to collect a debt.

15   14. Plaintiff informed Defendant that he was having financial difficulties and

16      instructed Defendant not to call him and to instead mail future
17      correspondence.
18   15. On or around January 8, 2019, at approximately 10:40 a.m., Plaintiff

19      answered another collection call from Defendant, from telephone number
20      (614) 758-2358; Plaintiff heard a pause before the collection agent began
21      to speak, indicating the use of an automated telephone dialing system.
22   16. Defendant informed Plaintiff that it was attempting to collect a debt.

23   17. Plaintiff instructed Defendant a second time not to contact him any further

24      on his personal phone.
25




                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -3-
     Case 1:19-cv-01025-SOH Document 3          Filed 05/31/19 Page 4 of 8 PageID #: 6




1    18. On or around February 22, 2019, at approximately 8:30 a.m., Plaintiff

2       answered a third collection call from Defendant, from telephone number
3       (614) 758-2394; Plaintiff heard a pause before the collection agent began
4       to speak, indicating the use of an automated telephone dialing system.
5    19. Defendant informed Plaintiff that it was attempting to collect a debt.

6    20. Plaintiff instructed Defendant for a third time not to contact him any further

7       on his personal phone and requested that Defendant only contact him by
8       mail.
9    21. Defendant ignored Plaintiff’s first two requests to cease calls and continued

10      calling him through late February 2019.
11   22. Upon information and belief, approximately three hundred (300) calls were

12      made by the Defendant to the Plaintiffs cellular phones after Plaintiff first
13      requested not to be contacted.
14   23. Defendant consistently made collection calls to Plaintiff’s personal cellular

15      phone on or about the same time almost every day that Plaintiff was
16      contacted which is evidence that Defendant uses an ATDS.
17   24. For example, Defendant called Plaintiff at 8:20 a.m. (November 13, 2018),

18      8:27 a.m. (November 15, 2018), 8:37 a.m. (November 29, 2018), 8:30 a.m.
19      (December 3, 2018), 8:34 a.m. (December 4, 2018), 8:23 a.m. (December
20      7, 2018), 8:20 a.m. (December 17, 2018), 8:22 a.m. (December 19, 2018),
21      8:22 a.m. (December 20, 2018), 8:22 a.m. (December 21, 2018), 8:19 a.m.
22      (January 4, 2019), 8:20 a.m. (January 23, 2019), and 8:25 a.m. (February
23      18, 2019).
24   25. Although Defendant’s principal place of business is in Illinois, Defendant

25      never called Plaintiff from a phone number with an Illinois area code.



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                          -4-
     Case 1:19-cv-01025-SOH Document 3           Filed 05/31/19 Page 5 of 8 PageID #: 7




1       Instead, Defendant called Plaintiff from numbers with area codes from
2       Utah, Arizona, and Ohio.
3    26. Defendant often called Plaintiffs multiple times on the same day into the

4       late evening hours and on several weekends interrupting his personal time
5       with his family.
6    27. Plaintiff works as a Derrickhand on a drilling rig. His responsibilities

7       include guiding the stands of the drill pipe and his shift hours range from
8       either 6 a.m. to 6 p.m. or 6 p.m. to 6 a.m.
9    28. Defendant called Plaintiff during work hours which caused Plaintiff

10      extreme stress and embarrassment which in turn effected his work
11      performance.
12   29. On days when Plaintiff worked the night shift, Defendant’s daytime calls

13      routinely interrupted his sleep.
14   30. Defendant’s conduct was not only willful but done with the intention of

15      causing Plaintiff such distress, so as to induce him to pay the debt.
16   31. Defendant’s conduct as described above amounted to an unfair or

17      unconscionable means to collect or attempt to collect the alleged debt.
18   32. As a result of Defendant’s conduct, Plaintiff has sustained damages,

19      including but not limited to emotional and mental pain and anguish.
20

21                                    COUNT I
                        (Violations of the TCPA, 47 U.S.C. § 227)
22

23
     33. Plaintiff incorporates by reference all of the above paragraphs of the
        Complaint as though fully stated herein.
24
     34. Defendant violated the TCPA. Defendant’s violations include, but are not
25
        limited to the following:


                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -5-
     Case 1:19-cv-01025-SOH Document 3             Filed 05/31/19 Page 6 of 8 PageID #: 8




1       (a)    Prior to the filing of the action, on multiple occasions, Defendant
2
        violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in pertinent
        part, “It shall be unlawful for any person within the United States . . . to
3
        make any call (other than a call made for emergency purposes or made
4
        with the prior express consent of the called party) using any automatic
5
        telephone dialing system or an artificial or prerecorded voice — to any
6
        telephone number assigned to a . . . cellular telephone service . . . or any
7       service for which the called party is charged for the call.
8       (b)    Within four years prior to the filing of the action, on multiple
9       occasions, Defendant willfully and/or knowingly contacted Plaintiff at

10
        Plaintiff’s cellular telephones using an artificial prerecorded voice or an
        automatic telephone dialing system and as such, Defendant knowing
11
        and/or willfully violated the TCPA.
12
     35. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
13
        entitled to an award of five hundred dollars ($500.00) in statutory
14      damages, for each and every violation, pursuant to 47 U.S.C. §
15      227(b)(3)(B). If the Court finds that Defendant knowingly and/or willfully
16      violated the TCPA, Plaintiff is entitled to an award of one thousand five
17      hundred dollars ($1,500.00), for each and every violation pursuant to 47

18
        U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

19
                                    COUNT II
20                              Invasion of Privacy
21
                            (Intrusion Upon Seclusion)
     36. Plaintiff incorporates by reference all of the above paragraphs of this
22
        complaint as though fully set forth herein at length.
23
     37. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but
24
        are not limited to, the following:
25




                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -6-
     Case 1:19-cv-01025-SOH Document 3          Filed 05/31/19 Page 7 of 8 PageID #: 9




               (a) Defendant intentionally intruded, physically or otherwise, upon
1
                  Plaintiff’s solitude and seclusion by engaging in harassing
2
                  phone calls in an attempt to collect on an alleged debt despite
3
                  numerous requests for the calls to cease.
4
               (b) Defendants conduct would be highly offensive to a reasonable
5
                  person as Plaintiff received multiple calls per day, including
6
                  calls that interrupted Plaintiff’s duties at his job and interrupted
7
                  his sleep.
8
               (c) Defendant’s acts, as described above, were done intentionally
9
                  with the purpose of coercing Plaintiff to pay the alleged debt.
10
     38. Defendant repeatedly called Plaintiff an excessive amount over long
11      periods of time, including multiple calls in a single day, and often during
12      work hours which would cause Plaintiff large amounts of stress and
13      embarrassment.
14   39. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

15      liable to Plaintiff for actual damages. If the court finds that the conduct is
16      found to be egregious, Plaintiff may recover punitive damages.
17

18                             PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff Jeffrey Smelser, respectfully request judgment be
20   entered against Defendant, Discover Bank, for the following:
21         A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B);
22         B. Actual and punitive damages from the invasion of privacy;
23         C. Awarding Plaintiff any pre-judgement and post judgment interest as
24             may be allowed under the law; and
25         D. Any other relief that the Honorable Court deems appropriate.



                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                          -7-
      Case 1:19-cv-01025-SOH Document 3        Filed 05/31/19 Page 8 of 8 PageID #: 10




1    RESPECTFULLY SUBMITTED,
2
     Dated: May 30, 2019                By: /s/David A. Chami                .
3                                           David A. Chami, Esq. (SBN 027585)
                                            Price Law Group, APC
4                                           david@pricelawgroup.com
                                            8245 N 85th Way
5                                           Scottsdale AZ 85258
                                            Tel: (818) 600-5515
6                                           Fax: (818) 600-5415
                                            Attorney for Plaintiff,
7                                           Jeffrey Smelser
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -8-
